FILED 132
Honorable Emory Melton State Senator, 29th District 201 West 9th Street Cassville, Missouri 65625
Dear Senator Melton:
This opinion is in response to your question asking whether an ambulance district has the authority to employ an attorney.
Ambulance districts created under the provisions of Sections 190.005, et seq., RSMo Supp. 1975, are bodies corporate and political subdivisions of the state under Section 190.010, RSMo Supp. 1975. Further, under Section 190.060, RSMo Supp. 1975, ambulance districts have the power to employ or enter into contracts for employment of any person, firm or corporation and for professional services necessary or desirable for the accomplishment of the objects of the district or the proper administration, management, protection or control of its property.
We conclude that such ambulance districts are authorized to employ an attorney or attorneys under Section 190.060.
You also ask whether the ambulance district is entitled to the services of a "public attorney" and we assume you refer to a prosecuting attorney. Under Sections 56.060 and 56.070, RSMo Supp. 1975, the prosecuting attorney (except to some extent in counties of the first class not having a charter form of government for which a county counselor is appointed) is required to represent generally the county in all matters of law and has the duty to commence and prosecute all suits involving the state or the county. As we have noted however, an ambulance district is not a part of the county. It is a separate political subdivision of the state. The prosecuting attorney has no duty or authority to represent ambulance districts.
We enclose Opinions No. 84, rendered September 4, 1943, to George A. Spencer, holding that prosecuting attorneys are not required to represent school districts; No. 97, rendered August 23, 1949, to Robert P. C. Wilson III, holding that the prosecuting attorney is not required to represent special road districts; and No. 63, rendered April 1, 1954, to J. Hal Moore, holding that a special road district may employ an attorney.
CONCLUSION
It is the opinion of this office that an ambulance district created under the provisions of Sections 190.005, et seq., RSMo Supp. 1975, is authorized to employ private legal counsel.
The foregoing opinion, which I hereby approve, was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosures: Op. No. 84 9/4/43, Spencer
            Op. No. 97 8/23/49, Wilson
            Op. No. 63 4/1/54, Moore